MORRIS, Judge.
The judgment in this case was entered on 14 November 1974. The record on appeal was filed more than 90 days later, on 24 March 1975. Although the trial judge entered an order extending the time to serve the case on appeal, no order was issued extending the time for docketing the record on appeal. Under Rule 5 the record on appeal must be docketed within 90 days after the date of the judgment appealed from, unless the trial judge extends the time, not exceeding an additional 60 days to docket the record on appeal. Nor is an extension of time within which to docket the record on appeal accomplished by the obtaining of an extension of time within which to serve the case on appeal. Clark v. Williams, 22 N.C. App. 341, 206 S.E. 2d 310 (1974).
Appeal dismissed.
Chief Judge Brock and Judge Hedrick concur.